I
                                      or. ijGi~ Al
           JJn tbe mtniteb $tates q[ourt of jfeberal q[laitns
                                           No. l 7-1148C

                                    (Filed: November 30, 2017)

    *************************************
                                                   *                             FILED
    RICKY JOE BLODGETT,                            *                           NOV 3 0 2017
                                                   *                          U.S. COURT OF
                              Plaintiff,           *                         FEDERAL CLAIMS
                                                   *
    V.                                             *
                                                   *
    THE UNITED STATES,                             *
                                                   *
                              Defendant.           *
                                                   *
    *************************************

                                      OPINION AND ORDER
    WHEELER, Judge.

            Ricky Joe Blodgett, a currently incarcerated pro se plaintiff, seeks relief in this
    Court for unjust conviction and imprisonment, irregularities in his criminal trial, alleged
    torts and criminal acts committed against him, and constitutional violations associated with
    his trial and conviction. The Government has filed a motion to dismiss for lack of subject
    matter jurisdiction.     For the reasons explained below, the Court GRANTS the
    Government's motion to dismiss Mr. Blodgett's claims.

                                            Background

            Mr. Blodgett is currently being held at the North Central Correctional Facility in
    Iowa. Compl. at 2. He was charged with felon in possession of a firearm, first degree
    robbery, and first degree burglary on March 13, 2002, and was convicted of the latter two
    offenses at the conclusion of his trial held in Mahaska County, Iowa. Id. at 2, 4, 7. Mr.
    Blodgett alleges that evidence was fabricated during his trial, and that the individually
    named defendants in this case conspired together and engaged in malicious prosecution by
    failing to instruct the jury on lesser-included offenses during his trial and interfering with
    his post-conviction cases and subsequent appeals. Id. at 6- 8. As a result of this alleged
    "conspiracy" against him, Mr. Blodgett claims that he was wrongfully convicted and




                                    7017 1450 DODO 1346 0652
sentenced to a fifteen-year term, which he is currently serving, and that he continues to
suffer damages and injuries. Id. at 10.

       Mr. Blodgett first attempted to overturn his conviction through the Court of Appeals
of Iowa. See State v. Blodgett, 796 N.W.2d 455 (Iowa Ct. App. 2003); Blodgett v. State,
735 N.W.2d 202 (Iowa Ct. App. 2007) (denying post-conviction relief). After the Iowa
state courts denied him relief, Mr. Blodgett turned to the federal courts, filing 31 cases at
the United States District Court for the Southern District oflowa and three appeals, one of
which is currently pending at the United States Court of Appeals for the Eighth Circuit.
Sec Def.'s Mot. at 2-3; see also id. at Appx. 1. Mr. Blodgett filed his complaint with this
Court on August 22, 2017. Dkt. No. 1.

        In his complaint, Mr. Blodgett names five defendants: the United States, the State
oflowa, Mahaska County oflowa, James Q. Blomgren, and Charles Stream. Mr. Blodgett
first alleges that Mr. Blomgren and Mr. Stream, acting jointly with the State of Iowa,
conspired together to engage in malicious prosecution by fabricating evidence during trial
to support a conviction against him and by giving false instructions to the jury. See Comp!.
at 4-6, 9-10. Mr. Blodgett also argues that his claims are properly brought before this
Court pursuant to 28 U.S.C. §§ 1495, 2513, and 1331, which give the Court limited
jurisdiction to hear claims against the United States for compensation based upon unjust
conviction and imprisonment. See Comp!. at 2.

       Mr. Blodgett next alleges that the State of Iowa and the individually named
defendants committed various torts and criminal acts against him by fabricating evidence
during trial, manipulating laws and rules of the court, failing to consider "factual evidence"
with respect to his felon in possession of a firearm charge, deliberately falsifying court
records, and coercing the jury to convict him. Id. at 4-6. Mr. Blodgett believes that he has
suffered violations of his constitutional rights as a result of these allegedly unlawful acts,
specifically violations of his Fourth and Eighth Amendment rights to be free from
unreasonable seizures and cruel and unusual punishment, and his Fifth and Fourteenth
Amendment rights to due process. Id. at 6, 9-11. Lastly, Mr. Blodgett demands a trial by
jury pursuant to Federal Rule of Civil Procedure 38(b) "on all issues so triable." Id. at 11.

      In response to Mr. Blodgett's complaint, the Government filed a Rule 12(b)(l)
motion to dismiss for lack of subject matter jurisdiction on October 25, 2017. Dkt. No. 10.
On November 9, 2017, Mr. Blodgett filed a response entitled "Plaintiffs Motion to Resist
the Defendant's Motion to Dismiss." Dkt. No. 11. The Government filed its reply on
November 21, 2017, Dkt. No. 12, and the Court has deemed oral argument unnecessary.

                                         Discussion

       The Tucker Act ordinarily is the focus of subject matter jurisdiction in this Court,
and states:


                                              2
              The United States Court of Federal Claims shall have
              jurisdiction to render judgment upon any claim against the
              United States founded either upon the Constitution, or any Act
              of Congress or any regulation of an executive department, or
              upon any express or implied contract with the United States, or
              for liquidated or unliquidated damages in cases not sounding
              in tort.

28 U.S.C. § 149l(a)(l). The Tucker Act itself "does not create a cause of action." RHI
Holdings, Inc. v. United States, 142 F.3d 1459, 1461 (Fed. Cir. 1998). Thus, a plaintiff
must identify a "separate source of substantive law that creates the right to money
damages" in order to invoke the Court's jurisdiction over a claim. Greenlee County, Ariz.
v. United States, 487 F.3d 871, 875 (Fed. Cir. 2007) (quoting Fisher v. United States, 402
F .3d 1167, 1172 (Fed. Cir. 2005) ). Failure to establish jurisdiction under the Tucker Act
requires the Court to dismiss under Rule 12(b)(l). Outlaw v. United States, 116 Fed. Cl.
656, 658 (2014). When deciding a Rule 12(b)(l) motion to dismiss, a court must assume
all the undisputed facts in the complaint are true and draw reasonable inferences in the non-
movant's favor. Erikson v. Pardus, 551 U.S. 89, 91 (2007). Courts hold pleadings made
by pro se plaintiffs to a less stringent standard and liberally construe language in the
plaintiffs favor. Id. at 94; Haines v. Kerner, 404 U.S. 519, 520 (1972). However, for the
reasons discussed below, none ofMr. Blodgett's claims survive the Government's 12(b)(l)
motion to dismiss.

       A. Claims Against the State of Iowa and Individually Named Defendants

        This Court only has jurisdiction to entertain claims against the United States. 28
U.S.C. § 1491(a)(l); United States v. Sherwood, 312 U.S. 584, 588 (1941); Moore v. Public
Defenders Office, 76 Fed. Cl. 617, 620 (2007) ("When a plaintiffs complaint names
private parties, or local, county, or state agencies, rather than federal agencies, this court
has no jurisdiction .... "); Pikulin v. United States, 97 Fed. Cl. 71, 75 (2011) ("It is well
settled that the United States is the only proper defendant in the Court of Federal Claims.").
Here, in addition to the United States, Mr. Blodgett names the State of Iowa, Mahaska
County of Iowa, James Q. Blomgren, and Charles Stream as defendants. As this Court
does not possess jurisdiction over claims against states, state officials, or private citizens,
Mr. Blodgett's complaint fails to meet the foundational jurisdictional requirement that the
United States be the defendant, and the only defendant.

       B. Jurisdiction Under 28 U.S.C. §§ 1495, 2513, and 1331

        Mr. Blodgett asserts that this Court has jurisdiction to hear his claims under 28
U.S.C. §§ 1495, 2513, and 1331. Under 28 U.S.C. § 1495, the Court of Federal Claims
retains jurisdiction "to render judgment upon any claim for damages by any person unjustly

                                              3
convicted of an offense against the United States and imprisoned." Section 2513 requires
individuals suing under§ 1495 to prove that their conviction has been reversed or set aside
on the ground that they "are not guilty of the offense of which [they] [were] convicted, or
in a new trial ... [they] [were] found not guilty of such offense ... or that [they] [have]
been pardoned upon the stated ground of innocence and unjust conviction." 28 U.S.C. §
2513(a)(l). Finally, 28 U.S.C. § 1331 states that "the district courts shall have original
jurisdiction of all civil actions arising under the Constitution, laws, or treaties of the United
States."

       Each of Mr. Blodgett's jurisdictional arguments fails. First, Mr. Blodgett does not
meet the statutory requirements to bring suit in this Court under§ 1495 and§ 1331 because
he has not been convicted of an offense against the United States, and his claims do not
arise under the Constitution, federal laws, or any treaties; rather, Mr. Blodgett was
convicted of an offense against the State of Iowa for crimes arising under Iowa state law.
See Blodgett, 735 N.W.2d at *1 ("A jury found Ricky Joe Blodgett guilty of first-degree
robbery and first-degree burglary. Iowa Code § § 711.1, 711.2, 713 .1, and 713 .3 (2001 )").
Mr. Blodgett also fails to satisfy the requirements of28 U.S.C. § 2513, as his conviction
has not been reversed and he has not been pardoned "upon the stated ground of innocence
and unjust conviction." Accordingly, this Court lacks jurisdiction to hear Mr. Blodgett's
claims under 28 U.S.C. §§ 1495, 2513, and 1331.

       C. Tort Claims and Criminal Acts

       Mr. Blodgett also alleges that the State of Iowa and the individually named
defendants committed torts and criminal acts against him, including fabricating evidence
during trial, falsifying court documents, and engaging in malicious prosecution. See
Comp!. at 4-6. This Court does not have the authority to hear claims that sound in tort. 28
U.S.C. § 149l(a)(l); Shearin v. United States, 992 F.2d 1195, 1197 (Fed. Cir. 1993). The
Federal Tort Claims Act grants jurisdiction to hear tort claims exclusively to federal district
courts. 28 U.S.C. § l 346(b )(1 ). Additionally, this Court does not have jurisdiction over
criminal matters such as Mr. Blodgett's allegations of criminal conduct and improprieties
during his trial and conviction on the part of the defendants. See Kania v. United States,
650 F.2d 264, 268 (Cl. Ct. 1981). The Court also denies Mr. Blodgett's request for a trial
by jury under Federal Rule of Civil Procedure 3 8(b ), as the judge is the trier of fact in this
Court. See Persyn v. United States, 34 Fed. Cl. 187, 194 (1995), aff d, 106 F.3d. 424 (Fed.
Cir. 1996).

       D. Constitutional Claims

       The Court likewise lacks jurisdiction to entertain Mr. Blodgett's claims that his
Fourth, Eighth, Fifth, and Fourteenth Amendment rights have been violated. Mr. Blodgett
claims that the State of Iowa and the individually named defendants violated his Fourth
Amendment right to be free from unreasonable seizures, his Eighth Amendment right to

                                               4
be free from cruel and unusual punishment, and his Fifth and Fourteenth Amendment rights
to due process. See Comp!. at 6, 9-11. However, this Court does not have jurisdiction
over Fourth and Eighth Amendment violations or Fifth and Fourteenth Amendment due
process violations because monetary damages are not available under any of these
provisions. Brown v. United States, 105 F.3d 621, 623 (Fed. Cir. 1997); Ogden v. United
States, 61 Fed. Cl. 44, 47 (2004); LeBlanc v. United States, 50 F.3d 1025, 1028 (Fed. Cir.
1995); Stephanatos v. United States, 81 Fed. Cl. 440, 445 (2008).

       E. Claims Before Other Courts

         Finally, this Court does not possess jurisdiction over "any claim ... pending in any
other court .... " 28 U.S.C. § 1500. Claims based on substantially the same facts are
considered the same claim for purposes of§ 1500. Pellegrini v. United States, 103 Fed.
Cl. 4 7, 50 (2012). This complaint and the complaint currently on appeal in the Eight Circuit
from the U.S. District Court for the Southern District of Iowa cite the same facts to allege
very similar claims. See Blodgett v. State oflowa, No. 4: 16-cv-00490 (S.D. Iowa Sept. 2,
2016), ECF No. 1 (Mr. Blodgett claims the State of Iowa and Mr. Blomgren engaged in
malicious prosecution by misleading the jury during his trial and manipulating the laws
and rules of the court.). Thus, this Court lacks jurisdiction to hear Mr. Blodgett's claims.

                                        Conclusion

      For the reasons stated above, the Government's motion to dismiss is GRANTED.
The Clerk of the Court shall enter judgment accordingly. No costs.

       IT IS SO ORDERED.


                                                         THOMAS C. WHEELER
                                                         Judge




                                             5